Exhibit 10.2

Empire Asset Management Company

2 Rector Street, 15th Floor

New York, NY 10006

June 5, 2009

Cardium Therapeutics, Inc.

12255 El Camino Real, Suite 250

San Diego, CA 92130

 

  Re: Placement Agency Agreement

Gentlemen:

The undersigned, Cardium Therapeutics, Inc., a Delaware corporation (the
“Cardium” or the “Borrower”), desires to offer for sale (the “Offering”) to
certain “accredited investors” (each, an “Investor” and, collectively, the
“Investors”) through Empire Asset Management Company as its non-exclusive
placement agent (“Empire” or the “Placement Agent”) up to $750,000 of principal
amount of Promissory Notes, with no minimum amount. Each Promissory Note is
sometimes referred to as a “Note” and collectively as the “Notes”). In
connection with its investment, Cardium will issue to the Investors warrants to
purchase shares of its common stock, par value $0.0001 per share (the “Common
Stock”) equal to Sixty Seven Percent (67%) of the Principal Amount of Notes
purchased (each, a “Warrant” and collectively, the “Warrants”), subject to
adjustment and other contingencies as further described in the Warrants. The
Notes and Warrants are hereinafter collectively referred to as the “Securities.”

The offering of the Securities will be made by the Borrower pursuant to that
certain Note and Warrant Purchase Agreement, inclusive of all exhibits and
schedules thereto, and all amendments, supplements and appendices thereto (the
“Transaction Documents/Offering Materials”). Unless otherwise defined, each term
used in this Agreement will have the same meaning as set forth in the Note and
Warrant Purchase Agreement.

1. Agreement to Act as Placement Agent. The Borrower hereby appoints Empire to
act as its non-exclusive placement agent in connection with the Offering. Empire
hereby agrees, as agent of the Borrower, to solicit offers to purchase the
Securities on a “reasonable efforts” basis. There is no minimum amount of
Securities required to be purchased and sold. The Offering will commence on the
date hereof and will continue until June 11, 2009, unless extended by the
Borrower and the Placement Agent until July 10, 2009 or terminated earlier as
provided herein (the “Offering Period”). The date on which the Offering shall
terminate shall be referred to as the “Termination Date.”



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 2 of 13

 

2. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Placement Agent as follows:

(a) With respect to actions taken by the Borrower, the Securities will be
offered and sold pursuant to the registration exemption provided by Regulation D
(“Regulation D”) as promulgated under Section 4(2) of the Securities Act of
1933, as amended (the “Act”) and Section 4(2) and/or Section 4(6) of the Act as
a transaction not involving a public offering and the requirements of any other
applicable state securities laws and the respective rules and regulations
thereunder in those jurisdictions in which the Placement Agent notifies Cardium
that the Securities are being offered for sale. The Borrower has not taken nor
will it take any action which conflicts with the conditions and requirements of,
or which would make unavailable with respect to the Offering, the exemption(s)
from registration available pursuant to Regulation D or Section 4(2) and/or
Section 4(6) of the Act, and knows of no reason why any such exemption would be
otherwise unavailable to it. The Borrower has not been subject to any order,
judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining it for failing to comply with Section 503
of Regulation D.

(b) None of the statements, documents, certificates or other items prepared or
supplied by the Borrower with respect to the transactions contemplated hereby
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which they were made. Through the Transaction
Documents/Offering Materials and the SEC Reports, the Borrower has disclosed to
potential investors all facts of which the Borrower is aware which materially
and adversely affect or could reasonably be expected to materially and adversely
affect the business prospects, financial condition, operations, property or
affairs of the Borrower and its subsidiaries taken as a whole.

(c) Except as set forth in the Transaction Documents/Offering Materials, the
Borrower is not obligated to pay, and has not obligated the Placement Agent to
pay, a finder’s or origination fee in connection with the Offering to anyone
other than the Placement Agent and hereby agrees to indemnify the Placement
Agent from any such claim made by any other person. No other person has any
right to participate in any offer, sale or distribution of the Borrower’s
securities to which the Placement Agent’s rights, described herein, shall apply.

(d) Immediately prior to the Closing, the Agent’s Warrants (as defined in
Section 3(e) hereof) will have been duly authorized. No holder of any of the
Agent’s Warrants will be subject to personal liability solely by reason of being
such a holder. None of the Agent’s Warrants are subject to preemptive or similar
rights of any stockholder or security holder of Cardium or an adjustment under
the antidilution or exercise rights of any holders of any outstanding shares of
capital stock, options, warrants or other rights to acquire any securities of
Cardium. Immediately prior to the Closing, a sufficient number of authorized but
unissued shares of Cardium’s Common Stock will have been reserved for issuance
upon the exercise of the Agent’s Warrants.



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 3 of 13

 

(e) The Borrower has all requisite corporate power and authority to (i) enter
into and perform its obligations under this Agreement and (ii) issue, sell and
deliver the Securities and the Agent’s Warrants. This Agreement has been duly
authorized, executed and delivered and constitutes a valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms (i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Borrower’s obligation to provide
indemnification and contribution remedies under the securities laws and
(ii) subject to the limitations imposed by general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(f) For the benefit of the Placement Agent, the Borrower hereby incorporates by
reference all of its representations and warranties as set forth in Section 4 of
the Note and Warrant Purchase Agreement with the same force and effect as if
specifically set forth herein.

 

3. Closing; Fees.

(a) Closing. Each prospective purchaser of Securities will be required to
complete and execute one original of the Note and Warrant Purchase Agreement and
the Investor Questionnaire in the forms provided to investors. The Placement
Agent will direct that all funds for subscriptions from its investors received
for the Offering to be deposited into the segregated account (the “Segregated
Account”) established for such purpose with City National Bank, 4275 Executive
Square, Suite 750, La Jolla California (the “Bank”). The Borrower will either
accept or reject subscriptions for the purchase of Securities in a timely
fashion and at each closing of the purchase and sale of the Securities (each, a
“Closing”) will countersign the Transaction Documents and provide duplicate
copies of such Transaction Documents (originals in the case of the Notes and
Warrants) to the Placement Agent for distribution to the subscribers purchasing
Securities through Empire (“Empire Subscribers”). If the Borrower and Placement
Agent is satisfied that the funds for such Securities have been collected and
all of the conditions set forth elsewhere in this Agreement and in the Note and
Warrant Purchase Agreement are fulfilled, a Closing shall be held promptly with
respect to the Securities sold. Thereafter, the remaining Securities will
continue to be offered and sold until the Termination Date. Additional Closings
may from time to time be conducted at times mutually agreeable with respect to
additional Securities sold. The final Closing (the “Final Closing”) shall occur
within ten (10) days from the earlier of the Termination Date or the Borrower’s
acceptance of subscriptions for all Securities offered. Delivery of payment for
the accepted subscriptions for Securities from the funds received in respect of
such sales will be made at each Closing at such place as may be mutually agreed
upon between Cardium and the Placement Agent against delivery of the Securities
by the Borrower.



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 4 of 13

 

(b) Agents Fee. Cardium will pay a cash placement fee (the “Agent’s Fee”) to the
Placement Agent at each Closing equal to six percent (6%) of the aggregate gross
proceeds from the sale of all Securities to Empire Subscribers that are sold in
the Offering.

(c) Agent’s Warrants. As additional compensation hereunder, at each Closing,
Cardium will issue to the Placement Agent or its designees, warrants (the
“Agent’s Warrants”) to purchase such number of shares of Common Stock equal to
six percent (6%) of the shares of Common Stock initially issuable upon exercise
of the Warrants issued to Empire Subscribers at such Closing. The Agent’s
Warrants shall have an exercise price equal to the exercise price contained in
the Warrants and shall contain the same provisions (including adjustment
provisions) as those contained in the Warrants. At the Placement Agent’s
election, Cardium may issue the Agent’s Warrants all at once at the Final
Closing. For the benefit of the Placement Agent, Cardium hereby incorporates by
reference the registration rights provisions as set forth in Section 6 of the
Purchase Agreement with the same force and effect as if specifically set forth
in the Agent’s Warrants. The Agent’s Warrants and the Agent’s Fee are sometimes
collectively referred to herein as the “Agent’s Compensation.”

(d) Expenses. The Borrower shall bear all of its expenses in connection with the
Offering as further described in section 4(a) below. Whether or not the Offering
is successfully completed for any reason, Empire will be entitled, upon
presentation of a written accounting therefor in reasonable detail, to prompt
reimbursement of its actual, out-of-pocket expenses related to the Offering,
including but not limited to fees and expenses of Empire’s legal counsel, travel
expenses, and due diligence related expenditures (the “Agent Expense
Reimbursement”); provided, however, that any travel expenses over five hundred
dollars ($500) shall be pre-approved by Cardium prior to being incurred. The
provisions of this paragraph shall survive the Final Closing and any termination
of the Offering.

(e) EI Investors Tail. Cardium shall also pay and issue to the Placement Agent
the Agent’s Compensation calculated according to the percentages set forth in
Sections 3(b) and (c) of this Agreement, if any Empire Subscriber or any other
person or entity to whom the Placement Agent has introduced (directly or
indirectly) to Cardium during the term of this Agreement (“EI Investors”) makes
a private investment in Cardium at any time prior to the date that is twelve
(12) months after the termination or expiration of this Agreement regardless of
whether such EI Investor purchased Securities in the Offering.

 

4. Covenants.

(a) Borrower’s Expenses. Cardium shall pay all reasonable expenses incurred in
connection with the preparation and printing of all necessary offering documents
and instruments related to the Offering, the issuance of the Securities and will
also pay Cardium’s own expenses for accounting fees, legal fees, escrow account
fees and other costs involved with the Offering, including the printing costs,
if any, of the Offering documentation. Cardium will provide at its own expense
such quantities of the



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 5 of 13

 

Transaction Documents/Offering Materials and other documents and instruments
relating to the Offering as the Placement Agent may reasonably request. Further,
as promptly as practicable after the Final Closing Date, Cardium shall prepare,
at its own expense, no more than four “velobound volumes” relating to the
Offering and will distribute such volumes to the individuals designated by
counsel to the Placement Agent.

(b) Blue Sky. Cardium will qualify the Securities for sale under the securities
laws of such jurisdictions as may be mutually agreed to by Cardium and the
Placement Agent, and Cardium will make such applications and furnish information
as may be required for such purposes, provided, that Cardium will not be
required or obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action which would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Securities.

Cardium or its counsel will provide counsel for the Placement Agent with copies
of all correspondence or other documentation filed with or received from any
jurisdiction where the Securities are to be registered or qualified or offered
(including, without limitation, Form D filing with the SEC). In addition, upon
receipt of notification by Cardium of the qualification, registration or
exemption of the Securities by an applicable jurisdiction, Cardium will promptly
notify counsel for the Placement Agent in writing of such action.

In each jurisdiction where the Securities have been registered or qualified or
are offered in an exempt transaction as provided above, Cardium will make and
file such statements, documents, materials, and reports as are or may be
required to be made or filed by Cardium by the laws of such jurisdiction.

Cardium will promptly provide to the Placement Agent for delivery to all
offerees and investors and their representatives any additional information,
documents and instruments which the Placement Agent or Cardium reasonably deem
necessary to comply with the rules, regulations and judicial and administrative
interpretations respecting compliance with such exemptions or qualifications and
registrations in those states where the Securities are to be offered or sold.

Cardium shall place a legend on the certificates representing the Securities
issued to Investors and the Agent’s Warrants stating that the securities
evidenced thereby have not been registered under the Act or applicable state
securities laws, setting forth or referring to the applicable restrictions on
transferability and sale of such securities under the Act and applicable state
laws.

(c) Amendments and Supplements. If, at any time prior to the Final Closing, any
event shall occur which does or may materially affect the Borrower (as a whole)
or as a result of which it might become necessary to amend or supplement the
Transaction Documents/Offering Materials so that the representations and
warranties herein remain true, or in case it shall, in the opinion of the
Placement Agent and its counsel



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 6 of 13

 

or counsel to Cardium, be necessary to amend or supplement the Transaction
Documents/Offering Materials to comply with Regulation D or any other applicable
securities laws or regulations, Cardium will promptly notify the Placement Agent
and shall prepare and furnish to the Placement Agent a reasonable number of
copies of appropriate amendments and/or supplements in form and substance
satisfactory to the Placement Agent and its counsel.

(d) Use of Proceeds. The net proceeds of the Offering will be used by Borrower
for working capital purposes only.

(e) Legal Opinion and Closing Certificates. There shall have been delivered to
the Placement Agent and the Investors a signed opinion of K&L Gates LLP, counsel
to Borrower (“Company Counsel”), dated as of each Closing Date, in form and
substance reasonably satisfactory to counsel to the Placement Agent. In
addition, the Placement Agent shall be entitled to receive copies of the closing
certificates required to be delivered pursuant to Section 2.3 of the Note and
Warrant Purchase Agreement.

 

5. Indemnification.

(a) The Borrower agrees to i) indemnify and hold harmless the Placement Agent,
its sub-agents and their respective officers, directors, employees and each
person, if any, who controls the Placement Agent within the meaning of the Act
and such selected dealers (each an “Indemnitee”) against, and pay or reimburse
each Indemnitee for, any and all losses, claims, damages, liabilities or
expenses whatsoever (or actions or proceedings or investigations in respect
thereof), joint or several (which will, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees and disbursements, including
appeals), to which any Indemnitee may become subject (x) under the Act or
otherwise, in connection with the offer and sale of the Securities and (y) as a
result of the breach of any representation, warranty or covenant made by the
Borrower herein, regardless of whether such losses, claims, damages, liabilities
or expenses shall result from any claim of any Indemnitee or any third party;
and (ii) reimburse each Indemnitee for any legal or other expenses reasonably
incurred in connection with investigating or defending against any such loss,
claim, action, damage or liability; provided, however, that the Borrower will
not be liable in any such case to the extent that any such claim, damage or
liability results from (A) an untrue statement or alleged untrue statement of a
material fact made in the Transaction Documents/Offering Materials or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, made
solely in reliance upon and in conformity with written information furnished to
Cardium by the Placement Agent specifically for use in the preparation thereof,
or (B) any violations by the Placement Agent of any federal or state securities
laws or rules and regulations thereunder or any self-regulatory organization
that does is unrelated to any violation thereof by the Borrower or any of their
respective affiliates. In addition to the foregoing agreement to indemnify and
reimburse, the Borrower will indemnify and hold harmless each Indemnitee from
and against any and all losses,



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 7 of 13

 

claims, damages, liabilities or expenses whatsoever (or actions or proceedings
or investigations in respect thereof), joint or several (which shall for all
purposes of this Agreement, include, but not be limited to, all costs of defense
and investigation and all reasonable attorneys’ fees, including appeals) to
which any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering. The foregoing indemnity agreements
will be in addition to any liability which the Borrower may otherwise have.

(b) The Placement Agent will indemnify and hold harmless the Borrower, its
officers, directors, employees and each person, if any, who controls the
Borrower within the meaning of the Act against, and pay or reimburse any such
person for, any and all losses, claims, damages or liabilities or expenses
whatsoever (or actions, proceedings or investigations in respect thereof) to
which the Borrower or any such person may become subject under the Act or
otherwise, whether such losses, claims, damages, liabilities or expenses shall
result from any claim of the Borrower, any of its officers, directors,
employees, agents, or any person who controls the Borrower within the meaning of
the Act or any third party, but only to the extent that such losses, claims,
damages or liabilities are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Transaction Documents/Offering
Materials made in reliance upon and in conformity with information contained in
the Transaction Documents/Offering Materials relating to the Placement Agent, or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
either case, if made or omitted in reliance upon and in conformity with written
information furnished to Cardium by the Placement Agent, specifically for use in
the preparation thereof. The Placement Agent will reimburse the Borrower or any
such person for any legal or other expenses reasonably incurred in connection
with investigating or defending against any such loss, claim, damage, liability
or action, proceeding or investigation to which such indemnity obligation
applies. The foregoing indemnity agreements will be in addition to any liability
which the Placement Agent may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 5, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under this Section 5 except to the extent that the
indemnifying party has been actually prejudiced by such omission. The
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party, to assume the defense
thereof subject to the provisions herein stated, with counsel reasonably
satisfactory to such indemnified party. The indemnified party will have the
right to employ separate counsel in any such Action and to participate in the
defense thereof, but the fees and expenses of such counsel will not be at the
expense of the indemnifying party if the indemnifying party has assumed



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 8 of 13

 

the defense of the Action with counsel reasonably satisfactory to the
indemnified party, provided, however, that if the indemnified party shall be
requested by the indemnifying party to participate in the defense thereof or
shall have concluded in good faith and specifically notified the indemnifying
party either that there may be specific defenses available to it which are
different from or additional to those available to the indemnifying party or
that such Action involves or could have a material adverse effect upon it with
respect to matters beyond the scope of the indemnity agreements contained in
this Agreement, then the counsel representing it, to the extent made necessary
by such defenses, shall have the right to direct such defenses of such Action on
its behalf and in such case the reasonable fees and expenses of such counsel in
connection with any such participation or defenses shall be paid by the
indemnifying party. No settlement of any Action against an indemnified party
will be made without the consent of the indemnifying party and the indemnified
party, which consent shall not be unreasonably withheld or delayed in light of
all factors of importance to such party and no indemnifying party shall be
liable to indemnify any person for any settlement of any such claim effected
without such indemnifying party’s consent.

6. Contribution. To provide for just and equitable contribution, if (i) an
indemnified party makes a claim for indemnification pursuant to Section 5 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Securities Exchange Act of 1934, as amended (the “1934 Act”) or otherwise, then
each indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Borrower on the one hand
and the Placement Agent on the other in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Borrower on the
one hand and the Placement Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Borrower bears to the total commissions and fees
actually received by the Placement Agent. The relative fault, in the case of an
untrue statement, alleged untrue statement, omission or alleged omission will be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Borrower or
by the Placement Agent, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, alleged
statement, omission or alleged omission. The Borrower and the Placement Agent
agree that it would be unjust and inequitable if the respective obligations of
the Borrower and the Placement Agent for contribution were determined by pro
rata allocation of the aggregate losses, liabilities, claims, damages and
expenses or by any other method or allocation that does not reflect the
equitable considerations referred to in this Section 6. No person guilty of a
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any person who is not guilty



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 9 of 13

 

of such fraudulent misrepresentation. For purposes of this Section 6, each
person, if any, who controls the Placement Agent within the meaning of the Act
will have the same rights to contribution as the Placement Agent, and each
person, if any, who controls the Borrower within the meaning of the Act will
have the same rights to contribution as the Borrower, subject in each case to
the provisions of this Section 6. Anything in this Section 6 to the contrary
notwithstanding, no party will be liable for contribution with respect to the
settlement of any claim or action effected without its written consent. This
Section 6 is intended to supersede, to the extent permitted by law, any right to
contribution under the Act, the 1934 Act or otherwise available.

7. Due Diligence and Company Cooperation. The Borrower shall make members of
management and other employees, advisors and agents available to Empire as
Empire shall reasonably request. The Borrower shall cooperate with the Placement
Agent in connection with, and shall make available to the Placement Agent,
historic, current and prospective information concerning the business, assets,
prospects, operations and financial condition of the Borrower and such documents
and other information as the Placement Agent shall reasonably request in
connection with the services to be performed by it under this Agreement. The
Borrower recognizes and confirms that the Placement Agent will use and rely,
without investigation as to accuracy and completeness, on the documents and
information (written and oral) provided by the Borrower and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement and that the Placement Agent does not assume nor
have responsibility for the accuracy or completeness of such documents or
information. Further, the Placement Agent does not assume any obligation to make
any solvency determination or to conduct any appraisal of assets or liabilities
of the Borrower.

8. Securities Law Compliance. The Borrower and the Placement Agent agree to
conduct the Offering in a manner intended (a) to qualify as a private placement
of the Securities in any jurisdiction in which the Securities are offered and
(b) to comply with the requirements of Rule 506 of Regulation D under the Act.
Assuming the accuracy of the representations and warranties given to the
Borrower by each investor to the extent relevant for such determination, the
Offering will be exempt from the registration requirements of the Act. In
connection with offers made in the U.S. pursuant to Regulation D, the Borrower
and the Placement Agent agree (i) to limit offers to sell, and solicitations of
offers to buy, the Securities to persons reasonably believed by it to be
“accredited investors” within the meaning of Rule 501(a) under the Act, and
(ii) not to engage in any form of general solicitation or general advertising in
connection with the Offering within the meaning of Rule 502 under the Act.

9. Termination. The Offering may be terminated by the Placement Agent at any
time prior to the expiration of the Offering Period as contemplated in Section 1
hereof (the “Expiration Date”) in the event that (a) any of the representations
or warranties of the Borrower contained herein shall prove to have been false or
misleading in any material respect when made or deemed made or (b) the Borrower
shall have failed to perform any of its material obligations hereunder. This
Offering may be terminated by Cardium at any



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 10 of 13

 

time prior to the Expiration Date in the event that the Placement Agent shall
have failed to perform any of its material obligations hereunder. In the event
of any such termination under this Section 9, the Placement Agent shall be
entitled to receive, in addition to other rights and remedies it may have
hereunder, at law or otherwise, an amount equal to the sum of: (X) all Agent’s
Fees earned through the Expiration Date, (Y) any accountable Agent’s Expense
Reimbursement through the Expiration Date; and (Z) all amounts which may become
payable in respect of EI Investors pursuant to Section 3(e) hereof.

10. Miscellaneous.

(a) Survival. Any termination of the Offering without consummation thereof, or
any termination of this Agreement by Cardium or the Placement Agent, shall be
without obligation on the part of any party except that the provisions of
Sections 3(d), 3(e), 4(a), 5, 6 and 10 shall survive such termination.

(b) Representations, Warranties, Indemnities and Covenants to Survive Delivery.
The representations, warranties, indemnities, agreements, covenants and other
statements of the Borrower contained herein shall survive the Final Closing, if
any.

(c) No Other Beneficiaries. This Agreement is intended for the sole and
exclusive benefit of the parties hereto and their respective successors,
controlling persons and permitted assigns, and no other person, firm or
corporation shall have any third party beneficiary or other rights hereunder.

(d) ARBITRATION, CHOICE OF LAW; COSTS. THE PARTIES HERETO AGREE TO SUBMIT ALL
CONTROVERSIES TO ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH BELOW
AND UNDERSTAND AND AGREE THAT (A) ARBITRATION IS FINAL AND BINDING ON THE
PARTIES, (B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT,
INCLUDING THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY
MORE LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS
NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S
RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY ARBITRATORS IS STRICTLY
LIMITED, (E) THE PANEL OF FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”)
ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO WERE OR ARE
AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL CONTROVERSIES WHICH MAY
ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT SHALL BE DETERMINED BY
ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO FINRA IN THE CITY OF NEW
YORK, STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE
ENTERED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT
HAVING JURISDICTION OVER THE PERSON OR



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 11 of 13

 

PERSONS AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE
DETERMINATION OF THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. ANY
NOTICE OF SUCH ARBITRATION OR FOR THE CONFIRMATION OF ANY AWARD IN ANY
ARBITRATION SHALL BE SUFFICIENT IF GIVEN IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT. THE PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS IN AN
ARBITRATION PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND
REASONABLE ATTORNEY’S FEES FROM THE OTHER PARTY.

(e) Notices. All notices, requests, demands and other communications which are
required or may be given hereunder shall be in writing and shall be deemed to
have been duly given (i) when delivered personally, receipt acknowledged,
(ii) five (5) days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (iii) one (1) business day after being
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery. All notices shall be made to the parties at the addresses
designated above or at such other or different addresses which a party may
subsequently provide with notice thereof, and to their respective legal counsel,
as follows:

If to Empire, to:

Empire Asset Management Company

2 Rector Street, 15th Floor,

New York, NY 10006

Attn: Gregg Zeoli

Fax: (212) 417-8229

With a copy to:

Littman Krooks LLP

655 Third Avenue, 20th Floor

New York, NY 10017

Attn: Steven D. Uslaner, Esq.

Fax: (212) 490-2990

or to such other person or address as Empire shall furnish to the Borrower in
writing.

If to the Borrower, to:

Cardium Therapeutics, Inc.

12255 El Camino Real, Suite 250

San Diego, California 92130

Attn: Tyler Dylan, Chief Business Officer

Fax: (858) 436-1011



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 12 of 13

 

with a copy to:

K&L Gates LLP

3580 Carmel Mountain Rd., Ste. 200

San Diego, CA 92130-6766

Attn: Gregory F. Brucia, Esq.

Fax: (858) 509-7464

or to such other person or address as Cardium shall furnish to Empire in
writing.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on
anyone counterpart). In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. This Agreement
shall become effective when one or more counterparts has been signed and
delivered by each of the parties hereto.

(g) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersede all
prior and contemporaneous agreements, understandings, documents, negotiations
and discussions, whether oral or written, of the parties hereto pertaining to
the subject matter hereof.



--------------------------------------------------------------------------------

Empire Asset Management Company

June 5, 2009

Page 13 of 13

 

If you find the foregoing is in accordance with our understanding, kindly sign
and return to us a counterpart hereof, whereupon this instrument along with all
counterparts will become a binding agreement between us.

Dated: As of June 5, 2009

 

Very truly yours,

 

CARDIUM THERAPEUTICS, INC.

By:   /s/ Tyler Dylan  

Tyler Dylan

Chief Business Officer, General Counsel,

Executive Vice President and Secretary

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

EMPIRE ASSET MANAGEMENT COMPANY

By:   /s/ Gregg Zeoli  

Gregg Zeoli

President & CEO